Case 4:19-cv-04014-SOH Document 92               Filed 06/01/20 Page 1 of 1 PageID #: 551



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

GERRY LYNN DAVIS, JR.                                                               PLAINTIFF

v.                                  Case No. 4:19-cv-4014

DEPUTY GARY DORMAN, Hempstead County
Sheriff; JUSTIN HUGHES, Jail Administrator,
Nevada County Detention Facility; OFFICER
DREW RATHER, Jailer Nevada County
Detention Facility; TOMI HASH; REYN BROWN;
and CODY FERGERSON.                                                              DEFENDANTS
                                        ORDER

       Before the Court is the Report and Recommendation filed April 30, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

89). Judge Bryant recommends that the Court grant Defendants Hughes, Hash, and Rather’s

Motion for Summary Judgment. (ECF No. 73).

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed. See 28 U.S.C. § 636(b)(1). The Court finds no clear error warranting a departure from

Judge Bryant’s recommendation. Therefore, the Court adopts the Report and Recommendation

(ECF No. 89) in toto. Defendants Hughes, Hash, and Rather’s Motion for Summary Judgment

(ECF No. 73) should be and hereby is GRANTED. Accordingly, Plaintiff’s claims against

Defendants Hughes, Hash, and Rather are hereby DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 1st day of June, 2020.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
